Citation Nr: 0101542	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  94-47 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a claimed hearing 
loss.  

2.  Entitlement to service connection for claimed tinnitus.  

3.  Entitlement to service connection for a liver disorder, 
claimed as secondary to the service-connected seizure 
disorder.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from June 1972 to June 
1974.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  

The veteran testified at hearings before a Hearing Officer at 
the RO in January 1995 and September 1996.  

The Board remanded the case in January 1999 for additional 
development of the record.  

The Board notes that in an August 2000 written presentation, 
the veteran's representative raised the issue of disagreement 
with the initial 20 percent rating assigned for the service-
connected recurrent dislocations of the right shoulder.  As 
this issue is not currently in appellate status, it is 
referred to the RO for the appropriate action.  

(The issue of service connection for a liver disorder, as 
secondary to the service-connected seizure disorder will be 
addressed in the Remand portion of this document.)  



FINDING OF FACT

The veteran has a current bilateral hearing disability 
manifested by a high frequency sensorineural hearing loss and 
tinnitus that are the likely result of noise exposure in 
service.  



CONCLUSION OF LAW

The veteran has a bilateral hearing disability and tinnitus 
that are due to disease or injury which was incurred in his 
military service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110 (West 1991). Service connection 
may also be granted for sensorineural hearing loss where it 
is manifest to a degree of 10 percent or more within the 
first postservice year.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).  

A careful review of the service medical records shows that 
the veteran underwent VA audiometric evaluations in June 1972 
at the time of his entry into service and in May 1974 at a 
medical examination for separation from service.  

On the May 1974 audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
0
25
LEFT
15
10
0
15
20

The report of the May 1974 audiometric evaluation also showed 
that he had thresholds of 35 in the right ear and 45 in the 
left ear at the frequency of 6,000 hertz.  The diagnosis was 
that of high frequency hearing loss.  

In September 1996, the veteran testified to the effect that a 
VA doctor told him that his tinnitus was due to trauma.  He 
also asserted that his hearing loss and tinnitus were related 
to frequent falls due to his service-connected seizure 
disorder. 

On the authorized audiological evaluation in June 1999, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
20
45
70
LEFT

15
15
55
75

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 94 percent in the left ear.  

On VA examination in June 1999, the veteran reported that he 
had received a blow to the head during service and had had a 
bilateral hearing loss and tinnitus since that time.  The 
examiner concluded that the veteran had bilateral high 
frequency sensory neural hearing loss which was most likely 
accounting for his tinnitus.  It was indicated that the 
hearing loss could be consistent with noise exposure.  The 
examiner also indicated that tinnitus could be related to a 
labyrinthine concussion obtained at the time of the initial 
trauma but that was difficult to say with any certainty 
without seeing an immediate pre and post traumatic audiogram.  

After a full review of the record, the Board concludes that 
service connection for bilateral hearing loss and tinnitus is 
warranted.  The service medical records showed that the 
veteran had high frequency hearing loss at the time of 
discharge from active service.  The June 1999 VA testing 
report established the presence of a current hearing 
impairment as defined in 38 C.F.R. § 3.385.  The VA 
audiological examination report showed that the veteran had a 
current high frequency sensorineural hearing loss that was 
likely due to noise exposure and that his tinnitus was the 
result of his hearing loss.  Therefore, the Board finds that 
the preponderance of the evidence supports the veteran's 
claim of service connection for bilateral hearing loss and 
tinnitus.  



ORDER

Service connection for a bilateral hearing loss and tinnitus 
is granted.  



REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The veteran should be asked in this regard to submit 
competent evidence to support his assertions that he has a 
current liver disability that was caused by his service-
connected disability.  

The Board previously noted that a VA letter received in 
August 1997 noted that the veteran had tested positive for 
the hepatitis C virus, and the physician opined that this 
abnormality was mainly due to his continued ingestion of the 
drug Dilantin that he took to prevent seizures.  The 
physician opined that the abnormality seen in the liver 
associated blood test in and of itself did not present a 
serious liver problem or one that would develop in the 
future.  

The RO was instructed to afford the veteran a special 
examination in order to determine whether the veteran had 
current liver disability due to disease or injury in service 
or as the result of the service-connected seizure disorder.  

A July 1999 VA examination report noted that the veteran had 
elevated GGT, which was related to the taking of Dilantin for 
the service-connected seizure disorder.  It was noted that 
the elevate liver enzyme was of little clinical consequence 
and that the veteran's history of IV drug use and hepatitis C 
had minimal impact on the veteran's "liver disorder" at 
that time and were not related to the elevated GGT.  The 
examiner concluded that the GGT was related to the intake of 
the Dilantin, but that it was of limited clinical consequence 
at that time.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Veterans Appeals (Court) has held that a 
remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  The Court also noted that its holdings in 
that case are precedent to be followed in all cases presently 
in remand status.  Id.  

The Board finds that the recent VA examination regarding the 
claimed liver disorder did not fully comply with the Board's 
previous remand instructions.  The record does not contain an 
opinion as to whether the veteran has a current liver 
disability related to the usage of medication in treatment of 
his service-connected seizure disorder.  Therefore, another 
VA examination is required to obtained the requested opinion.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for the 
claimed liver disorder since service, not 
previously identified.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  All VA treatment 
records of the veteran not already in the 
claims folder should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  The RO should 
also afford the veteran an opportunity to 
provide additional argument and 
information to support his application 
for benefits.  This should include asking 
him to provide all competent evidence to 
support his assertions that he has a 
liver disability to due to Dilantin 
therapy for the service-connected seizure 
disorder.  The veteran should be afforded 
a reasonable amount of time to obtain and 
submit such evidence to the RO.  

2.  The RO also should afford the veteran 
another VA examination in order to 
determine the nature and the likely 
etiology of the claimed liver disorder.  
All indicated testing should be done in 
this regard.  The claims folder should be 
made available to the examiner for 
review.  Based on his/her review of the 
case, the examiner should offer an 
opinion as to whether the veteran has 
current liver disability due to disease 
or injury in service or as the result of 
the use of medication to treat his 
service-connected seizure disorder.  A 
complete rationale for any opinion 
expressed must be provided.  

3.  Following completion of the 
development requested hereinabove, the RO 
undertake to review the veteran's claim.  
The RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



